Citation Nr: 0738827	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-43 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
ulcerative colitis before September 12, 2005.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1986 to April 1990 and from January to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In a rating decision in June 2005, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
70 percent rating to which the veteran filed a notice of 
disagreement in August 2005.  Although the RO issued a 
statement of the case in April 2006, the veteran did not 
perfect the appeal by filing a substantive appeal.  For this 
reason, the rating for post-traumatic stress disorder is not 
in appellate status and the Board lacks jurisdiction to 
review the claim.  

While on appeal in a rating decision in February 2006, the RO 
increased the rating for ulcerative colitis to 100 percent 
from November 15, 2005.  Prior to that date, the veteran had 
a temporary 100 percent rating from September 12, 2005.  


FINDING OF FACT

Before September 12, 2005, the veteran did not have severe 
ulcerative colitis with malnutrition and only fair health 
during remissions. 


CONCLUSION OF LAW

Before September 12, 2005, the criteria for an initial rating 
higher than 30 percent for ulcerative colitis have not been 
met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7323 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2003, April 2003, and March 2006.  
The veteran was notified of the evidence needed to 
substantiate the underlying claim of service connection for 
ulcerative colitis, namely, evidence of current disability; 
evidence of an injury or disease or event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service. , as well as, the evidence needed to substantiate 
the claim for increase, namely, evidence of an increase in 
severity. 

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the general provision for 
the effective date of the claim, that is, the date of receipt 
of the claim, and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice about the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  

To the extent that the VCAA notice about the provisions for 
the degree of disability assignable was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
veteran was provided content-complying VCAA notice, the claim 
was subsequently readjudicated as evidenced by the 
supplemental statement of the case, dated in June 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

To the extent that the VCAA notice did not include the type 
of evidence needed to substantiate the claim, that is, 
evidence of an increase in severity, the VCAA notice is 
defective.  In his notice of disagreement, the veteran argued 
that he was not in good health during periods of remission, 
demonstrating actual knowledge of the criteria for the next 
higher rating.  As the essential fairness of the adjudication 
was not affected because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
the claim, that is, he had the opportunity to submit 
additional argument and evidence, and as the claim was 
readjudicated following the substantial content-complying 
VCAA notice as evidenced by the supplemental statement of the 
case, dated in April 2006, the presumption of prejudicial 
error as to content error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The veteran was afforded the opportunity to 
testify at a personal hearing but he declined to do so.  The 
RO has obtained the veteran's service medical records and VA 
records.  The veteran has submitted private medical treatment 
records.  He has not identified any additionally available 
evidence for consideration in his appeal.  Further, VA has 
conducted necessary medical inquiry by providing a VA 
examination in September 2003.  38 U.S.C.A.§ 5103A(d).  

As there is no indication of the existence of additional 
evidence, no further assistance under the duty to assist is 
required. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities 
and each disability is to be viewed in relation to its 
history.  38 C.F.R. § 4.1.  



Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned. 38 C.F.R. § 4.7.  

During an appeal of a disability rating, either on appeal of 
the initial disability rating assigned upon initially 
granting of service connection or even if not arising from an 
initial grant of service connection, it may be found that 
there have been varying and distinct levels of severity 
throughout the appeal.  So, staged ratings (different 
disability ratings during various time periods) are 
appropriate when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. App. 
Nov. 19, 2007) (precedential panel decision); Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999). 

Under 38 C.F.R. § 4.114, Diagnostic Code 7323 for ulcerative 
colitis, the criteria for the next higher rating, 60 percent, 
are numerous attacks of severe ulcerative colitis a year and 
malnutrition and only fair health during remissions. 

Background

Private medical records from July 2000 to September 2002 show 
that the veteran's weight fluctuated from 213 lbs. to 246 
lbs.  When tested liver function was normal. In July 2000, he 
was seen for bloody diarrhea of six weeks' duration.  By 
September 2000 with a high dose of steroids, he was doing 
better.  By October 2000, he was in remission and he was 
being weaned from steroids and his other medications were 
either changed or increased.  In September 2002, he had a 
flare of colitis and he had to take a short course of 
steroids.  

VA records from 2002 and 2003 show that the veteran's weight 
was 245 lbs.  In February 2003, he denied any weight change, 
fatigue, abdominal pain, or cramps.  He was well nourished.  
That same month he complained of having intermittent episodes 
of frequent loose bowel movements every two to three weeks.  

In lay statements, received in March 2003, the veteran's 
spouse stated that since service the veteran had had frequent 
bouts of diarrhea.  The veteran's supervisor reported that 
the veteran was occasionally unable to carry out his duties 
and had to call in sick.  

Private medical records show that in June 2003 the veteran 
had a flare of colitis and he was hospitalized for about five 
days.  

On VA examination in September 2003, it was noted that the 
veteran had avoided a flare of colitis for six months in 
2001, but the disease started again and in June 2003 he was 
hospitalized.  Also in previous flares of the disease, 
medication controlled the problem after a couple of days, but 
now steroids did not help.  The veteran stated that he was 
not feeling well.  He denied bloody diarrhea, but he had 
loose stools.  It was noted that in an average year the 
veteran missed two to three weeks of work. 

On physical examination, the veteran was described as well 
nourished and well developed.  His weight was 245 lbs.  There 
were no signs of acute distress.  There was a pulsatile mass 
immediately to the left of the umbilicus, approximately 3 to 
4 cms. in diameter.  The bowel sounds were mildly 
hyperactive.  

VA records show that in December 2003 the veteran continued 
to have diarrhea and abdominal cramps. 

In January 2004, a private physician stated that the 
veteran's ulcerative colitis had been difficult to control, 
but he did respond to steroids and it was difficult to 
maintain remission without steroids.  The physician stated 
that the veteran was started on another medication and he had 
done reasonably well, but there was likelihood of having 
multiple recurrences requiring intermittent and perhaps 
continuous use of steroids.   

Records from a Vet Center show that in February 2004 the 
veteran stated that due to ulcerative colitis he soiled 
himself almost every day.  

In his application for compensation based on unemployability, 
dated in August 2005, the veteran stated that he had last 
worked on a full-time basis and had become too disabled to 
work on June 14, 2005.  

A discharge summary from a private hospital discloses that 
the veteran was admitted on September 12, 2005.  It was 
reported that he had had intermittent bouts of bloody 
diarrhea for the last 14 years, that he had a severe disease, 
which had been rather refractory to therapy, including 
steroids.  He presented with worsening symptoms and he had 
bloody diarrhea up to 25 times a day.  

On November 15, 2005, the veteran underwent a 
proctocolectomy, Brooke ileostomy, and mobilization of the 
splenic flexure.  

Analysis

The record contains no evidence of malnutrition as the 
veteran was consistently described as well nourished.  While 
the veteran did have frequent bouts of diarrhea, and he did 
not feel good, and the disease required frequent monitoring, 
severe attacks were documented only in June 2003 and 
September 2005.  In the interim, the veteran worked and while 
he had problems on the job, many of the problems were related 
to symptoms of post-traumatic stress disorder.  

Although the veteran did suffer from frequent bouts of 
diarrhea, there is no evidence of any malnutrition and his 
health during remission has not been characterized as "only 
fair" or worse.  Accordingly, the criteria for an initial 
rating higher than 30 percent rating at any time during the 
appeal have not been demonstrated.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 






ORDER

An initial rating higher than 30 percent for ulcerative 
colitis before September 12, 2005, is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


